Title: From George Washington to William Augustine Washington, 5 April 1798
From: Washington, George
To: Washington, William Augustine

 

My dear Sir,
Mount Vernon 5th April 1798.

Your letter of the 23d Ulto addressed to the care of Mr Edmd Lee has been received, & I feel obliged by your endeavours to discover the genealogical descent from Lawrence Washington, the younger brother of our Ancestor John; and for your enquiries after flour barrel Staves. If any material information should be obtained relatively to the first matter, I shall be oblidged by the communication thereof.
At a crisis like the present, and enveloped as our foreign relations seem to be in clouds & darkness, it is not easy to decide on what to ask, or what to take, for the produce of our fields. By the last accts from Paris, our Commissioners to that Republic had not been received, nor was it likely they would be; and appearances, as far as is to be infered from the Presidts message to Congress on the 19th Ulto, indicated nothing good, and afford no hope of redress for the injuries we have received from violated Treaties, and the arbitrary and unjust measures of the French Directory.
Under these circumstances, and the present uncertain state of our political concerns, it would be hazardous to offer you any advice with respect to the disposal of your Corn: but was I in your place, I should, I believe, be more inclined to take the best price I could obtain now than wait for a better market sometime hence; and I should be more solicitous to secure the fulfilment of the contract than to enhance the price of the article if credit is given, and without giving it, the sale will be dull: such is the state of Mercantile transactions, occasioned by the outrageous spoliations it has sustained, & the consequent distresses of those who have suffered by them. Under this view of the subject, and upon these principles too, I have disposed of my flour: the only article I had for market.
In speaking of Corn, and knowing that you raise a quantity every year for sale, it has occurred to me to ask, if you would be inclined to contract for 500 barrels annually, for the term of five or seven years, and at what price. My lands are not congenial with this crop, and are much injured by the growth of it; having an under stratum of hard clay impervious to water, which penetrating that far and unable to descend lower, sweeps off the upper Soil in the furrows—although the land is generally level—and runs it, in spite of all I can do to prevent it, into injurious and eye-sore gullies.

Nothing but the indispensable use of this food for my negros (and indeed for Hogs) has restrained me from discontinuing the growth of it altogether, or in small well improved lots only, but the uncertainty of obtaining a given quantity—at stated periods of the year—and from a person on whose ability & punctuality I could confidently rely.
I am not insensible that the moment is unpropitious (after the unnatural high prices which grain of all kinds has borne, from the peculiar circumstances of the times) for the purchaser to fix a price that is to prevail for five or seven years; and I know of no mode, if to be ascertained at the time of delivery—or a designated period of the year—by which the currt price can be determined, that might not be liable to objection, or subject to disputes.
Having, however, brought the matter fairly to your view, you may, after giving it a consideration, let me have your sentiments thereon. A contract with you, would put me upon a certainty of getting the Corn, & you upon a certainty of the money for it, on the terms to be Stipulated in a written contract. With best wishes for you and yours in which the family here unite I remain Dear Sir Your sincere friend and affectionate Uncle

Go: Washington

